Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I: Claims 1- 11 and 15; where the second surface of the second separating plate comprises protrusions
Species II: Claims 1-2, 12-14 and 16; where the second surface of the second separating plate is formed as a flat surface
It is unclear how these claims are meant to be interpreted and their dependence on one another creates 11(d) issues. For example, claim 3 recites protrusions sticking out of the second surface of the second separating plate while claim 12, which depends on claim 3 recites that the second surface of the second separating plate is flat. It is unclear what is meant and thus the dependence of claim 12 on claim 3 is assumed to be the error for the ease of restriction. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-2
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I and II lack unity of invention because even though the inventions of these groups require the technical feature of a fuel cell stack with separating plates and a membrane assembly, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Oda et al. (US 2012/0282539). Oda teaches a fuel cell stack with a fuel cell which comprises a membrane electrode assembly 12 comprising an anode electrode 30 and a cathode electrode 28 (P26; Fig. 1); first 30 and second 28 gas diffusion layers each disposed on opposing sides of the membrane electrode assembly (P28), respectively, a first separating plate 16 comprising a first surface facing the electrode side and in contact with the first gas diffusion layer and the second surface opposite the first surface of the first separating plate wherein the second surface comprises protrusions, or flow fields protruding therefrom (P38; Fig. 1) and a second separating plate 14 comprising a first surface facing the cathode side and contacting the second gas diffusion layer  and a second surface opposite the first surface of the second separating plate (P25-40; Fig. 1). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 
A telephone call was not made due to the complexity to request oral election to the above election of species requirement, as further explained below, and therefore did not result in an election being made. 
Examiner notes that the claims in the current form are replete with errors and requests that with the return of the election of species amended claims are submitted. For example, claim 1 and claim 12 appear to need amendments to read as: 

    PNG
    media_image1.png
    379
    612
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    148
    639
    media_image2.png
    Greyscale

Claims 1-16 all need significant amendments in order to be properly examined. Examiner also reminds applicant of the issues related to claim dependence noted above. Furthermore, examiner notes that the drawings cannot be seen/interpreted/examined in their current form. Corrections should be made in Fig. 3-9. For example, in Fig. 7B none of the references can be seen:

    PNG
    media_image3.png
    331
    554
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Amanda Rosenbaum/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729